ALLEN, J.
1. In a proceeding brought under Sections 11925 to 11937, inclusive, of the General Code, for the sale of an entailed estate, appeal dies not lie from an order of sale entered upon the finding of the trial court that a sale will do no substantial injury to the remainderman.
2. When a defendant in proceedings to sell an entailed estate files a cross-petition seeking equtable relief under Section 11901, praying that his title to premises which are the subject of the proceedings may be quieted as against other defendants in error, the said cross-petition states a chancery case and a judgment upon the issues set forth therein is appealable.
3. When the initial proceeding is statutory and not equitable, one defendant may not, by filing against another defendant a cross-petition which states a chancery case, convert the whole proceedings into a chancery case.
Judgment reversed.
Marshall, C. J., Jones, Day and Matthias, JJ., concur. Wanamaker, J., not participating.